       Case 4:19-cv-04173 Document 1 Filed on 10/24/19 in TXSD Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 CERTAIN UNDERWRITERS AT                            §
 LLOYD’S, LONDON SUBSCRIBING TO                     §
 POLICY NO. K15LS02510                              §
                                                    §
       Plaintiffs,                                  §
                                                    §       CIVIL ACTION NO. 4:19-cv-4173
 v.                                                 §
                                                    §
 BEST STORAGE, INC.                                 §
                                                    §
       Defendant.                                   §

                           PLAINTIFFS' ORIGINAL COMPLAINT
                       AND REQUEST FOR DECLARATORY JUDGMENT

        Plaintiffs Certain Underwriters at Lloyd’s, London Subscribing to Policy No. K15LS02510

(“Underwriters”), pursuant to 28 U.S.C. §§ 2201, 2202 and Federal Rule of Civil Procedure 57,

file this Original Complaint and Request for Declaratory Judgment against Defendant Best

Storage, Inc. Plaintiffs seek a declaratory judgment that no coverage payment is owed under Policy

No. K15LS02510 for Defendant's property damage claim.

                                              I. PARTIES

        1.         Plaintiffs are Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

K15LS02510. Plaintiffs are underwriting syndicates incorporated and domiciled in the United

Kingdom, with their principal place of business in London, England, United Kingdom.

        2.         Defendant Best Storage, Inc. is Texas Corporation with its principal place of

business in Harris County, Texas. Defendant can be served through its registered agent Charles S

Turet, Jr. at 9225 Katy Freeway, Suite 250, Houston, TX 77024.




HOUIMAN\570165-2
      Case 4:19-cv-04173 Document 1 Filed on 10/24/19 in TXSD Page 2 of 5



                                II.      JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(2) because

Underwriters are citizens of a London, England, United Kingdom and Defendants are citizens of

Texas, United States of America. The amount in controversy exceeds $75,000, excluding interest

and costs as Defendant alleges they are owed more than $2,632,396.90 in damages related to the

claim made the basis of this action.

       4.      This action for a declaratory judgment is brought pursuant to 28 U.S.C. § 2201, the

Declaratory Judgment Act, and Federal Rule of Civil Procedure 57.

       5.      Venue is proper in the Houston Division of the Southern District of Texas pursuant

to 28 U.S.C. §1391(b)(1) because Defendant's principal place of business is in this judicial district.

                                  III.    STATEMENT OF FACTS

       6.      Underwriters wrote commercial property policy number K15LS02510, issued to

Defendant, which provides property coverage for Defendant’s buildings located at 1600 E. General

Cavazos Blvd., Kingsville, Texas, for the period 13 January 2016 to 13 January 2017.

       7.      Defendant is in the self-storage business. The insured buildings are several storage

buildings with metal roofs.

       8.      On July 24, 2018, Defendant reported hail damage to the roofs of the storage

buildings that allegedly occurred over two years earlier on or around May 31, 2016.

       9.      Underwriters investigated the claim, but cannot determine with any precision when

all of the damages occurred. While some hail damage was noted, the expert that was hired by

Underwriters to investigate the claim could only state that he could not rule out that some of the

damage occurred on May 31, 2016, meaning it could have occurred on May 31, 2016 or one of the

other days hail may fell on the insured property outside the coverage period.



                                                  2
      Case 4:19-cv-04173 Document 1 Filed on 10/24/19 in TXSD Page 3 of 5



       10.     Any damage Underwriters could confirm occurred on May 31, 2016 were less than the

Insured's deductible, so no payment was issued. Underwriters are not able to determine if the remaining

damage occurred within the Policy period.

       11.     On May 14, 2019, an attorney representing the Defendant sent correspondence to

Underwriters alleging $2,632,396.90 in damages, including $732,238.36 in property damage allegedly

caused by the May 21, 2016 hail storm.

                            IV.     DECLARATORY JUDGMENT ACTION

       12.     Underwriters incorporate by reference paragraphs 1-13 of this complaint.

       13.     Policy number K15LS02510 includes policy form CP 00 10 04 02 Building and

Personal Property Form. Section E, Loss Conditions, provides the following condition

               Conditions
               ***
               2. Notification of Claims

               The Assured, upon knowledge of any occurrence likely to give rise to a claim
               hereunder, shall give immediate written advice thereof to the person(s) or Firm
               named for that purpose in the Schedule.

       14.     Defendants breached the notice condition because they failed to report damage

which allegedly occurred on May 31, 2016 until over two years later on July 18, 2018.

       15.     The late notice prejudiced Underwriters because they were prevented from

assigning an on-site adjuster to contemporaneously investigate, observe, and advise Underwriters

regarding the damage as it existed just after the claimed hail event. The condition of the roof

changed significantly between the time of the alleged hail storm and the date notice was finally

given, making investigation of the existence and extent of the related damage, as well as existence

and extent of any preexisting damage, nearly impossible.

       16.     Further, weather information shows that the area where the property is located was

affected by numerous hail storms in the past several years. As a result, Underwriters are prejudiced

                                                  3
      Case 4:19-cv-04173 Document 1 Filed on 10/24/19 in TXSD Page 4 of 5



because they cannot determine which of the hail storms caused the damage and whether the

damage occurred before, during, or after the policy period.

       17.     Finally, the increase in the cost of repairs to the Property that resulted from

Defendants’ thirty-month delay in reporting the Loss has prejudiced Underwriters.

                                      ATTORNEYS’ FEES

       18.     Underwriters incorporate by reference paragraphs 1-18 of this complaint.

       19.     Underwriters request recovery of their attorneys’ fees and costs. 28 U.S.C. § 2202;

Tex. Civ. Prac. & Rem. Code §§ 37.009, 38.001.

                                            PRAYER

       20.     For the foregoing reasons, Certain Underwriters at Lloyd’s of London, Subscribing

to Policy Number K15LS02510, ask for a judgment against Defendant declaring that there is no

coverage payment owed under policy number K15LS02510 for the reported hail damage because

Defendant violated the policy’s notice condition and Underwriters suffered prejudice as a result.

Underwriters also pray for the recovery of reasonable attorneys’ fees and costs of court, as well as

all other relief the Court deems appropriate.




                                                 4
Case 4:19-cv-04173 Document 1 Filed on 10/24/19 in TXSD Page 5 of 5



                              Respectfully submitted,

                              HOLMAN FENWICK WILLAN USA LLP

                              By:    /s/ Gerard J. Kimmitt
                                     Gerard J. Kimmitt, II (attorney in charge)
                                     State Bar of Texas No.: 11427500
                                     Federal Identification. No.: 08454
                                     jerry.kimmitt@hfw.com
                                     Kristie W. Tobin
                                     State Bar of Texas No.: 24033338
                                     Federal Identification. No.: 37542
                                     kristie.tobin@hfw.com
                                     5151 San Felipe, Suite 400
                                     Houston, Texas 77056
                                     (713) 917-0888 Telephone
                                     (713) 953-9470 Telefax

                              ATTORNEYS FOR PLAINTIFFS CERTAIN
                              UNDERWRITERS AT LLOYD'S, LONDON




                                 5
